Name: Commission Regulation (EEC) No 4106/86 of 23 December 1986 fixing the guaranteed minimum price for Atlantic sardines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/25 COMMISSION REGULATION (EEC) No 4106/86 of 23 December 1986 fixing the guaranteed minimum price for Atlantic sardines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines ('), and in particular Article 4 thereof, Article 1 The guaranteed minimum provided for in Article 2 of Council Regulation (EEC) No 3117/85 shall be as follows for the 1987 fishing year : (in Ecu/tonne) Whole fish Whereas Article 2 ( 1 ) of Regulation (EEC) No 3117/85 provides for the grant of a compensatory indemnity for producers of Atlantic sardines in the Community as constituted before 1 January 1986 who sell their products at a price below a guaranteed minimum price ; Whereas Article 2 (3) of Regulation (EEC) No 3117/85 lays down that the guaranteed minimum price is to be the same as the withdrawal price in force in the year prece ­ ding accession, corrected in accordance with any adjust ­ ment applicable to the guide price for the following fishing year ; Size Extra, A B 1 248 158 2 248 158 3 384 158 4 248 158 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Council Regulation (EEC) No 3796/81 (3). Whereas the guide prices for the 1987 fishing year were fixed for the products in question by Council Regulation (EEC) No 3930/86 (2); Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission 0 OJ No L 297, 9 . 11 . 1985, p. 1 . (2) OJ No L 365, 24. 12. 1986, p. 5. (3) OJ No L 379, 31 . 12. 1981 , p. 1 .